Citation Nr: 0811453	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  01-01 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to July 8, 2003, and 
in excess of 70 percent disabling for the period beginning 
July 8, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
multiple fragment wounds, midline, upper lumbar spine, Muscle 
Group XX with retained foreign body, associated with reflex 
sympathetic dystrophy and lumbosacral facet joint 
osteoarthritis and herniated disc at L5-S1.

3.  Entitlement to a rating in excess of 30 percent for 
residuals, multiple fragment wounds, posterior right (major) 
arm, above elbow, Muscle Group VI, with associated reflex 
sympathetic dystrophy and right elbow osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of multiple fragment wounds, dorsal right wrist, 
Muscle Group VIII, with right wrist sprain.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound to the right thumb.

6.  Entitlement to a rating in excess of 10 percent for 
multiple fragment wounds, left gluteal region, Muscle Group 
XVII.

7.  Entitlement to a compensable rating for residuals of 
multiple fragment wounds, left lateral hemothorax area, 
Muscle Group XXI.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously remanded for 
additional development in July 2004 and March 2006.  

The Board notes that an August 2005 rating decision granted 
an increased 70 percent rating for PTSD, effective July 8, 
2003, and granted entitlement to service connection for right 
elbow osteoarthritis, lumbosacral facet joint osteoarthritis 
and herniated disc at L5-S1, and right wrist sprain.  It was 
noted that these additional service connection determinations 
were established as effective July 13, 1998, and that they 
were included with the existing service-connected disability 
evaluations for injuries to Muscle Groups VI, VII, and XX.

The August 2005 rating decision also granted entitlement to 
service connection for left hip osteoarthritis assigned a 10 
percent rating effective from July 13, 1998, and granted 
entitlement to service connection for right and left lower 
extremity radiculopathy as secondary to a service-connected 
disability with assigned 10 percent ratings effective from 
September 23, 2002.  The Board notes the veteran has 
expressed no disagreement with these determinations and the 
issues have not been developed for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
November 2002 and April 2006.  The Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
July 2006.  The Board finds, however, that as this case must 
be remanded for additional development a remedial notice 
should be provided as a result of the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the March 2006 remand instructions, among other 
things, requested that appropriate action be taken to obtain 
outstanding VA and private treatment records to include 
records from St. Joseph's Hospital.  In correspondence dated 
in April 2006 the AMC requested that the veteran complete and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information, for St. Joseph's Hospital.  VA records 
show that in August 2006 the veteran returned a signed VA 
Form 21-4142 for St. Joseph's Hospital, Elmira, New York.  In 
the supplemental statement of the case issued in October 
2007, the AMC/RO indicated that the release form for St. 
Joseph's Hospital returned by the veteran was incorrect.  The 
Board notes there is no indication of any further attempt by 
the AMC/RO to notify the veteran of the problem with his 
signed consent form so that the problewm could be rectified, 
nor were there any other efforts nade to obtain these records 
nor of any specific determination by VA as to why further 
assistance was not required.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, additional development 
is required prior to appellate review.  

The Board also notes that statements from an August 2006 VA 
examiner raise questions as to whether the service-connected 
disability for the residuals of multiple fragment wounds, 
left lateral hemothorax area, Muscle Group XXI, has been 
mischaracterized.  The examiner stated the veteran's injury 
was to the right chest.  Therefore, appropriate action should 
be taken to clarify or correct this matter prior to appellate 
review.

It is also significant to note that an August 2005 rating 
decision granted entitlement to service connection for right 
elbow osteoarthritis, lumbosacral facet joint osteoarthritis 
and herniated disc at L5-S1, and right wrist sprain.  Service 
connection was established effective from July 13, 1998, and 
these disabilities were included with the existing service-
connected disability evaluations for injuries to Muscle 
Groups VI, VII, and XX.  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Evans v. Brown, 9 Vet. App. 273, 281 (1996).  Therefore, 
separate ratings should be considered for any distinct, 
compensable disability manifestations as a result of right 
elbow osteoarthritis, lumbosacral facet joint osteoarthritis 
and herniated disc at L5-S1, or right wrist sprain.  

The Court has also held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his claims he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on her 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The AMC/RO should contact the veteran 
and request that he provide them with a 
completed VA Form 21-4142 allowing VA to 
obtain pertinent medical records from St. 
Joseph Hospital.  The RO should indicate 
to the veteran why his previously 
submitted form was not correct, in order 
that he provide the appropriate 
information in this release.  After the 
veteran has signed the appropriate 
release, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Appropriate action should be taken to 
clarify or correct the issue of whether 
the veteran's service-connected 
disability for the residuals of multiple 
fragment wounds, Muscle Group XXI, 
involve the left or the right lateral 
hemothorax area.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Separate ratings should 
be considered for any distinct, 
compensable disability manifestations as 
a result of right elbow osteoarthritis, 
lumbosacral facet joint osteoarthritis 
and herniated disc at L5-S1, or right 
wrist sprain.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



